Cooper, J.,
delivered the opinion of the court.
The rule that the increased value given to adjacent lands by the construction of a railroad cannot be considered in determining the compensation to be paid for the right of way, is as applicáble in an action of trespass brought by the owner against the railroad company to recover damages for an unlawful entry, as in an action brought by the company to condemn the right of way. It is a rule of right for the measuring of damages and is applicable in all actions in which these damages are the subject of the proceedings.
The plaintiff was in' possession of the premises at the time the injury complained of was inflicted, and is entitled to a recovery in this action.
Both of these questions were decided in the case of N. & G. N. R. R. Co. v. Moye, 39 Miss. 374.

Judgment affirmed.